              Case 2:20-cv-00547-RSM Document 25 Filed 12/04/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    ANNIE KANNIKA, et al.,                             Case No. C20-547RSM

11                  Plaintiffs,                          ORDER GRANTING IN PART AND
                                                         DENYING IN PART MOTION TO HOLD
12                     v.                                BRIEFING SCHEDULE IN ABEYANCE
13
      US CITIZENSHIP AND IMMIGRATION
14    SERVICES, et al.,
15                Defendants.
16
17          This matter comes before the Court on Plaintiffs’ “Motion to Hold Briefing Schedule in
18
     Abeyance to Allow for Production of Accurate and Complete Administrative Record.” Dkt.
19
     #14. Plaintiffs argue that they need more time to file a motion for summary judgment because
20
     the administrative record provided to Plaintiff and the Court is incomplete and unnecessarily
21
22   redacted. Id. at 2. Plaintiffs move the Court to order Defendants to produce a more complete

23   administrative record.
24
            The Court has reviewed the briefing from the parties and finds that many of the issues
25
     initially raised in this Motion have become moot as Defendants have clarified the nature of what
26
27   was provided to Plaintiffs, see Dkt. #21, and sent more material to Plaintiffs, see Dkt. #24-1.

28   The parties agree that the briefing schedule should be amended to reflect Plaintiff’s inability to



     ORDER - 1
              Case 2:20-cv-00547-RSM Document 25 Filed 12/04/20 Page 2 of 2




     file their motion for summary judgment by the original November 16, 2020, date. See Dkt. #21
 1
 2   at 3.

 3           Accordingly, having reviewed the relevant briefing and the remainder of the record, the
 4
     Court hereby finds and ORDERS that Plaintiffs’ Motion, Dkt. #14, is GRANTED IN PART
 5
     AND DENIED IN PART.            The Court assumes all issues have been or will promptly be
 6
 7   resolved. The parties are to meet and confer via telephone and file a joint status report within

 8   seven (7) days. The parties are to make every effort to resolve remaining concerns over the
 9   completeness of what has been provided to Plaintiffs and the Court. Plaintiffs’ motion for
10
     summary judgment is now due no later than December 18, 2020, noted for April 30, 2021.
11
     Defendants shall file their combined response and cross motion for summary judgment no later
12
13   than February 25, 2021, noted for April 30, 2021; Plaintiffs shall file their combined response to

14   Defendants’ motion and reply to Plaintiffs’ motion no later than April 1, 2021; Defendants shall
15   file their reply no later than May 3, 2021.
16
17
             DATED this 4th day of December, 2020.
18
19
20
21
22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER - 2
